Citation Nr: 0930451	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  98-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative changes.

2.  Entitlement to a higher initial rating for dysthymic 
disorder, evaluated as 10 percent disabling from May 21, 1996 
to May 25, 2007, and 30 percent disabling thereafter.

3.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to May 26, 2007.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1969 and from January 1972 to January 1993.

In November 1997, the RO denied a rating in excess of 40 
percent for service-connected lumbosacral strain with 
degenerative changes; granted service connection for 
dysthymic disorder as secondary to the service-connected low 
back disorder, and assigned a 10 percent evaluation therefor, 
effective from May 21, 1996; and denied TDIU.  The Veteran 
appealed to the Board of Veterans' Appeals (Board).

In May 2003, the Veteran testified at a hearing held at the 
RO before a Veterans Law Judge of the Board.  In December 
2003, the Board remanded the case for additional development.

In February 2009, while the case was in remand status, the RO 
granted a 30 percent rating for the Veteran's service-
connected dysthymic disorder, effective from May 26, 2007.  
The RO also granted TDIU, effective from the same date.  The 
prior determinations were otherwise confirmed and continued, 
and the case was returned to the Board.

In March 2009, the Veteran executed power of attorney (VA 
Form 21-22; Appointment of Veterans Service Organization as 
Claimant's Representative) in favor of The American Legion.  
That action had the effect of revoking a prior appointment in 
favor of Disabled American Veterans.  See 38 C.F.R. § 20.607 
(2008).

Subsequent to execution of the new power of attorney, the 
Veteran was notified that The American Legion declined to 
accept the appointment.  A VA Form 119 (Report of Contact), 
dated in June 2009, shows that the Veteran asked that his 
case be forwarded to the Board without electing another power 
of attorney.  As a result, he is currently unrepresented.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
Veteran if further action is required on his part.


REMAND

In July 2009, the Board wrote the Veteran, informed him that 
the Veterans Law Judge who conducted the hearing in May 2003 
was no longer employed by the Board, and asked him if he 
wanted to attend another hearing.  The Veteran answered in 
the affirmative, indicating that he would like to appear at a 
hearing before a Veterans Law Judge of the Board via video 
conference at the RO.  In light of the Veteran's request, his 
claims file must be returned to the agency of original 
jurisdiction.  A remand is required.  38 C.F.R. §§ 19.9, 
20.704 (2008).

For the reasons stated, this case is REMANDED for the 
following action:

The Veteran should be scheduled for a 
video conference hearing at the RO, to 
be held before a Veterans Law Judge of 
the Board.  The claims file should be 
returned to the Board well in advance 
of the hearing so that the presiding 
Judge can review it.

No action is required by the Veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

